Citation Nr: 0911048	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  07-11 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for revocation of forfeiture of the 
appellant's right to VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The appellant served during World War II.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which declined to find that new and 
material evidence had been received to reopen the appellant's 
previous claim of legal entitlement to VA benefits.


FINDINGS OF FACT

1.  In an unappealed decision dated in October 1979, and 
confirmed in an unappealed decision dated in June 2002, it 
was determined that the appellant forfeited all rights and 
claims for legal entitlement to VA benefits.

2.  The additional evidence presented since the most recent 
June 2002 decision is cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate the claim and does not raise a 
reasonable possibility of substantiating the appellant's 
claim for legal entitlement to VA benefits.


CONCLUSIONS OF LAW

1.  The June 2002 decision by the RO determining the 
appellant forfeited all rights and claims for legal 
entitlement to VA benefits is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 3.104 (2008).

2.  New and material evidence has not been presented to 
reopen the claim to establish revocation of forfeiture of the 
appellant's right to VA benefits.  38 U.S.C.A. §§ 5108, 
7104(b) (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter the Board is required to ensure that 
the VA's "duty to notify" and "duty to assist" obligations 
had been satisfied under the Veterans Claims Assistance Act 
of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  However, the Board finds that it is 
the law, and not the evidence that is dispositive in this 
case, Sabonis v. Brown, 6 Vet. App. 426 (1994), and as such, 
notice is not required in this case.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

In such situations, an opinion from the VA General Counsel 
has held that the VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim or 
required to develop the evidence to substantiate a claim 
where that claim cannot be substantiated because there was no 
legal basis for the claim or because the undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOGCPREC5-2004 (June 23, 2004).  The United States Court of 
Appeals for Veterans Claims has also held that where the law, 
and not the underlying facts or development of facts are 
dispositive in a matter, the Veterans Claims Assistance Act 
can have no effect on the appeal.  Manning v. Principi, 16 
Vet. App. 534 (2002).

Under VA laws and regulations, any person determined by the 
Department of Veterans Affairs to be guilty of a treasonable 
act forfeits all gratuitous benefits under laws administered 
by the Department of Veterans Affairs which he or she may be 
receiving or should have been entitled to receive in the 
future.  After September 1, 1959, forfeiture by reason of a 
treasonable act may be declared for only for specified 
reasons, including when the treasonable act was committed in 
the Philippine Islands.  38 U.S.C.A. § 6104; 38 C.F.R. 
§ 3.902.  

A review of the record discloses that in a decision dated in 
October 1979 it was determined the appellant forfeited all 
rights and claims for legal entitlement to VA benefits.  The 
decision was based on findings that the appellant was a 
member of the Japanese sponsored and controlled Bureau of 
Constabulary (BC) from February 1943 to September 1944.  Of 
note, service department records, received in July 1978, 
reflect that the appellant served with the BC from at least 
February 1944 to October 1944.  It was noted that the service 
department did not verify that the appellant had guerilla 
service.  The appellant did not appeal the October 1979 
decision.  This finding was confirmed most recently in a June 
2002 decision.  

The evidence of record and considered by the RO in June 2002 
is summarized as follows.  Statements received from the 
appellant indicating that he was forced to join the BC, as 
well as depositions of co-members of the BC essentially 
confirming the appellant's BC membership.  The appellant's 
Affidavit of Philippine Army Personnel showed he was drafted 
to the BC from September 1943 to August 1944, and 
subsequently he escaped and resumed civilian status.  An 
August 1945 confidential, investigative report revealed that 
the appellant joined the BC in 1943, attended the BC school, 
and was assigned to maintain "peace and order within the 
poblacion of Bais."  He left Bais two to three times per 
month for relief guard duty at Hacienda Florentina.  The 
service department certification, received in July 1978 
indicating that the appellant had Japanese BC service from 
February 1944 to October 1944.  Rosters and documents 
referenced the appellant's participation in BC activities, as 
well as his promotions and rewards due to BC membership.  
Evidence that the appellant wore the BC uniform and was 
furnished arms and ammunition.  Information also indicated 
that the appellant surrendered to guerrillas in September 
1944 and was transferred to jail, and was subsequently 
released to work for the Philippine Army.  A copy of the 
January 1948 Amnesty Proclamation made by the then-president 
of the Philippines was submitted, as well as a September 1977 
affidavit indicating that the appellant's 1951 treason case 
had been dismissed.  An affidavit received in June 2002 from 
the appellant's purported attorney who represented him in 
1950 indicating that the appellant's charge of treason was 
dismissed was also of record.

Although prior unappealed decisions are final, they may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The additional pertinent evidence associated with the claims 
file after the June 2002 decision consists of a letter from 
the appellant, dated in January 1947, indicating that he 
joined the BC for fear of being sent back to Camp O'Donnell, 
a joint affidavit of two World War II veterans indicating 
that they knew the appellant was a survivor of the Bataan 
Death March to Capas, Tarlac, a statement from the appellant 
that he was "forced" to join the BC and escaped from where 
he was stationed in August 1944 to resume his civilian life, 
and duplicate copies of the appellant's service records, 
statements and prior affidavits.

All of the appellant's arguments are cumulative as they 
reflect his assertion that he was forced to join the BC, a 
contention that was of record at the time of the October 1979 
and June 2002 decisions.  Records received from the service 
department in July 1978 continued to show the Appellant was 
employed by the Japanese from at least February 1944 to 
October 1944.  The service department's findings are binding 
and conclusive upon VA.  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997).  Thus, the evidence received since the June 2002 RO 
decision is not new and material.

As the additional evidence does not relate to an 
unestablished fact necessary to substantiate the claim, that 
is, evidence supporting a revocation of the appellant's 
forfeiture regarding VA benefits, the evidence is not new and 
material and the claim is not reopened.




ORDER

New and material evidence has not been presented to reopen 
the claim for revocation of forfeiture of the appellant's 
right to VA benefits.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


